BLACKMAR, Judge,
concurring in result.
I concur in the result reached by the principal opinion because the appellants entered into a contract in Illinois which is valid under the law of that state and are thereby bound by its provisions.
Parties to a contract need not provide for identical remedies in case of a breach.1 Although the Illinois Department of Transportation could file suit in circuit court, the contract limited appellants’ remedy to submitting a contract dispute to the Illinois Court of Claims. A sovereign entity may *46properly limit the venue of claims against it. There is no evidence that appellants were, through trickery or artifice, unaware of this provision. Compare Taylor & Martin, Inc. v. Hiland Dairy Inc., 676 S.W.2d 859 (Mo.App.1984). Appellants cannot now circumvent their predetermined remedy by suing in Missouri rather than Illinois. Any relief lies in the Illinois Court of Claims, where appellants have filed a similar claim.
This ground is sufficient to decide the case. I see no reason to consider the other matters discussed in the principal opinion, and question the conclusions reached as to these.
The judgment is properly affirmed.

. 5(A) Corbin, Contracts, Sec. 1179 (1964); Restatement (Second) of Contracts, Sec. 363 comment c (1981); S.J. Groves & Sons Co. v. State, 93 Ill.2d 397, 403, 67 Ill.Dec. 92, 95, 444 N.E.2d 131, 134 (1982), overruled on other grounds, Rosetti Contracting Co. v. Court of Claims, 109 Ill.2d 72, 485 N.E.2d 323 (1985).